JACKSON V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-216-CR





GINA K. JACKSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On May 2, 2003, Gina K. Jackson pleaded guilty to burglary of a habitation and, pursuant to the plea bargain agreement, was sentenced to two years’ confinement.  On that same day, the trial court entered its certification of defendant’s right to appeal in accordance with rule 25.2(a)(2).  
See
 
Tex. R. App. P.
 25.2(a)(2).  The certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.” 

On May 23, 2003, appellant filed a pro se notice of appeal.  On June 10, we notified appellant that the certification indicating she had no right to appeal had been filed in this court and that this appeal would be dismissed unless appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 
25.2(d), 44.3.  Appellant’s appointed counsel responded, stating that he could offer no reason to continue the appeal.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or after getting the trial court’s permission to appeal.  
See 
Tex. R. App. P.
 
25.2(a)(2)(A)-(B).  According to the trial court’s certification, neither of these circumstances apply because it states that there is no right of appeal.

Because appellant had no right to appeal, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P. 42.3(
a), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DO NOT PUBLISH

Tex. R. App. P. 
 47.2(b)



DELIVERED:  August 7, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.